SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 10K of Republik Media and Entertainment, LTD., of our report dated September 28, 2010 on our audit of the financial statements of Republik Media and Entertainment, LTD. as of June 30, 2010, and the related statements of operations, stockholders’ equity and cash flows for the years then ended June 30, 2010, and the reference to us under the caption “Experts.” Seale and Beers, CPAs Las Vegas, Nevada 9/28/2010 Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 50 S. Jones Blvd Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351
